Citation Nr: 1112200	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-31 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected spondylolisthesis L5-S1.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem,  Counsel

INTRODUCTION

The Veteran served on active duty from July 2004 to October 2004 and from October 2005 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by which the RO denied entitlement to a compensable evaluation for the Veteran's service-connected spondylolisthesis.  The Veteran initiated an appeal.

In a January 2009 rating decision, the RO granted an increased evaluation of 10 percent.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.


FINDING OF FACT

The Veteran's service-connected low back disability is manifested by no more than complaints of pain and discomfort, especially in the morning, flexion greater than 60 degrees and combined range of motion greater than 120 degrees and no interference the activities of daily living.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected spondylolisthesis of L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5239 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in March 2008.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA clinical records.  The Veteran was afforded several VA medical examinations in furtherance of the claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected spondylolisthesis L5-S1 has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5239.  38 C.F.R. § 4.71a.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, and provides as follows:

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

30% Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

10% Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010) (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71, Plate V (2010).

On VA examination in September 2007, the examiner observed that the Veteran was fully functional in all of the activities of daily living, chores, and school.  The Veteran remained in the National Guard.  Gait was normal.  Examination of the low back revealed no scoliosis.  There was mild percussion tenderness over the posterior spinous process of L5 with no radiation.  There was no sacroiliac, trochanteric, or sciatic notch tenderness.  Rotation to the right was from zero to 42 degrees and from zero to 43 degrees on the left.  Tilt to the right was from zero to 44 degrees, and tilt to the left was from zero to 45 degrees.  Flexion was from zero to 95 degrees, and extension was from zero to 39 degrees.  There was no change in low back range of motion after exercise.  Pursuant to the physical examination detailed above and an X-ray study, the examiner diagnosed spondylolisthesis L5 on S1.  

On April 2008 VA spinal examination, the Veteran reported pain and stiffness of the back on waking.  Forward bends alleviated low back pain.  The Veteran could sit for two hours.  Walking was not limited by the service-connected low back disability.  There was some low back discomfort after running, but running was not limited.  There was no radicular pain, leg weakness, bowel and bladder problems, or an unsteady gait.  Treatment consisted primarily of stretching exercises in the morning.  The Veteran was not pursuing physical therapy and took no medication for his low back symptomatology.  He used no assistive devices, and the low back disability did not interfere with the activities of daily living or going to school.  There were no incapacitating episodes.  There was low back pain primarily on extension.  Forward flexion was from zero to 110 degrees.  Extension was from zero to 25 degrees.  Left and right lateral flexion was from zero to 30 degrees, and left and right lateral rotation was from zero to 30 degrees.  There was no weakness, tenderness, or guarding.  There was no decreased range of motion that was due to pain, fatigue, or weakness.  The examiner diagnosed spina bifida occulta at S1 that was of no clinical significance and posterior spondylolisthesis of L5 on S1.

In January 2009, the Veteran obtained a prescription for tramadol to take as needed for low back pain.  In June 2009, the Veteran again presented with complaints of low back pain and discomfort.  Aggravating factors included standing, prolonged sitting, and running.  There was morning stiffness.  A hot shower and a transcutaneous electrical nerve stimulation (TENS) unit provided temporary relief.  The examiner noted that a December 2008 magnetic resonance imaging (MRI) of the lumbar spine revealed multilevel degenerative joint disease, multilevel disc bulging, and more of a herniation at L5-S1.  The examiner diagnosed somatic dysfunction of the pelvis and sacrum, myofascial pain, disc protrusion at L5-S1, degenerative disc disease of the lumbar spine, and some early stenosis of the lumbar spine.  

In February 2009, a VA neurosurgeon opined that there was no need for surgical intervention and that there were no neurological deficits entailing the low back.  

On VA spine examination in May 2010, the Veteran complained of low back pain caused by sleeping on his back, sitting too long, heavy lifting, coughing, and sneezing.  There was morning stiffness.  There were no exacerbations that resulted in further loss of function.  The Veteran was employed, and he missed only three days of work the previous year due to low back pain.  Lumbar rotation was to 46 degrees on the right and to 51 degrees on the left.  Right tilt was to 28 degrees, and left tilt was to 32 degrees.  Flexion was to 87 degrees, and extension was to 29 degrees.  There was some pain on extremes of motion.  There was no evidence of excess fatigability, weakened movement, or incoordination.  An MRI revealed mild straightening of lordosis.  There was no evidence of spinal stenosis, significant degenerative joint disease, or structural bony pathology.  The examination report included a report of a May 2010 Magnetic Resonance Imaging Study (MRI)  which indicated an impression of mild degenerative joint disease at L5-S1 with small posterior central disc protrusion which was not likely of any clinical significance, and some straightening of the lumbar lordosis.  The examiner's assessment was degenerative disc L5-S1, no evidence of radiculopathy.  The examiner indicated that the Veteran was fully functional with respect to the activities of daily living and work.  

After a full review of the record, including the medical evidence and the contentions of the Veteran, the Board concludes that a rating in excess of 10 percent for the service-connected low back condition is not warranted.  As apparent from the forgoing recitation of the evidence, the Veteran's service-connected low back disability appears to have progressed somewhat during the appellate period, as he has expressed greater complaints and obtained a prescription for medication to control pain.  Nonetheless, the disability is not productive of muscle spasm or guarding severe enough to result in an abnormal gait.  The Veteran's gait has consistently been characterized as normal.  Furthermore, an abnormal spinal contour is not suggested by the record.  There is some straightening of the lumbar lordosis noted, but there is no diagnosis of revered lordosis which would support a higher rating.  In addition, forward flexion of the lumbar spine has been consistently greater than 60 degrees.  Finally, the combined range of motion of the thoracolumbar spine has been greater than 120 degrees.  Clearly, therefore, the Veteran's disability picture does not meet the criteria for a 20 percent evaluation under the applicable criteria, and this has been true throughout the entire appellate period.  38 C.F.R. § 4.71a, Diagnostic Code 5239; see also Hart, supra.  An evaluation in excess of 10 percent, therefore, cannot be granted at any time during the appeals period.

The Board has also considered the applicability of other diagnostic codes for rating these disabilities, but finds that no other diagnostic code provides a basis for higher ratings.  In this regard, the Veteran does not have intervertebral disc syndrome and his neurological examination was normal.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; 4.124a (2010).  The disability also have not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2010) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2010) provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  No further compensation is warranted under these provisions because functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements is not present.  Moreover, weakened movement, excess fatigability, and incoordination have not been shown.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria found in the rating schedule for disabilities of the spine shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. 


ORDER

An evaluation in excess of 10 percent for the service-connected spondylolisthesis of L5 on S1 is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


